NO. 07-12-00065-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                   MARCH 27, 2012


                         IN THE INTEREST OF C.B., A CHILD


            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 78,825-E; HONORABLE DOUGLAS WOODBURN, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                      ORDER OF ABATEMENT AND REMAND

      In this accelerated appeal, appellant B.W., appeals an order terminating her

parental rights to her minor child C.B. Her court-appointed appellate counsel has filed a

motion to withdraw from representation supported by an Anders1 brief. By her brief

counsel certifies that in her professional opinion the case presents “no arguable points

of error.” Based on our review of the record filed by appellant, we find an arguable

appellate issue exists as to the sufficiency of the evidence supporting the trial court’s

finding that B.W. violated Family Code § 161.001(1)(O).       Tex. Fam. Code Ann. §


      1
         Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967). This court has held that appointed counsel may file an Anders brief in an
appeal from an order terminating parental rights. See In re A.W.T., 61 S.W.3d 87, 88
(Tex.App.--Amarillo 2001, no pet.).
161.001(1)(O) (West Supp. 2011). The arguable issue includes, but is not necessarily

limited to, whether legally and factually sufficient evidence established that C.B. was

removed from B.W. under Chapter 262 of the Family Code for the abuse or neglect of

C.B.


       We therefore grant counsel’s motion to withdraw.         The case is abated and

remanded to the trial court for the appointment of new counsel.          Newly-appointed

counsel shall prepare and file an appellant’s brief developing the arguable issue we

have identified as well as any other ground that might support reversal or modification of

the judgment. Newly-appointed counsel shall not limit review to the record now on file

with this court but may request supplementation to any extent deemed necessary.


       The trial court shall notify this court in writing of the name, address, telephone

number, fax number, and state bar number of B.W.’s newly-appointed counsel within

ten days of the date of this order. Newly-appointed counsel shall file the appellate brief

for B.W. within twenty days of the date of appointment by the trial court.


       It is so ordered.


                                                        Per Curiam




                                             2